Citation Nr: 1024646	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder variously diagnosed, to include posttraumatic stress 
disorder (PTSD), to include as secondary to service-connected 
disabilities.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for obstructive sleep apnea, to include as secondary to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1972 to 
October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 and February 2009 rating actions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  By these rating actions, the RO had 
determined that new and material evidence had not been presented 
to reopen the claim for service connection for obstructive sleep 
apnea and denied service connection for an acquired psychiatric 
disorder.

In February 2010, the Veteran testified at a video conference 
hearing before the undersigned.  At the hearing the Veteran 
indicated that he wanted to expand the issue on appeal to include 
service connection for an acquired psychiatric disorder variously 
diagnosed, as indicated on page 4 of the hearing transcript.  
Also, the Board points out that the United States Court of 
Appeals for Veterans Claims (Court) has held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the issue has 
been rephrased accordingly. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder and obstructive sleep apnea are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for obstructive sleep apnea was denied by 
an unappealed rating decision in December 2001.  

2.  Evidence has been received since the December 2001 rating 
decision as to the claim of service connection for obstructive 
sleep apnea, which had not previously been submitted to agency 
decisionmakers, which relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied obstructive 
sleep apnea is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 
C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for obstructive sleep apnea.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of 
service connection for obstructive sleep apnea and remands it for 
further development.  As such, no discussion of VA's duties to 
notify and assist is necessary.

The RO initially denied the Veteran's claim of entitlement to 
service connection for obstructive sleep apnea in a December 2001 
rating decision on the basis that there was no evidence that his 
sleep apnea was related to service.  He was notified of this 
decision by means of a letter dated in December 2001, but did not 
appeal and the determination became final.  38 U.S.C.A. § 7105 
(2009). 
 
Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be filed 
within one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  However, if new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 
3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the December 2001 rating 
decision consisted of service treatment records; military 
personnel records; VA examinations; VA treatment records, and 
various lay statements.  The service treatment records showed no 
complaints, treatment, findings or diagnosis of sleep apnea 
during service.  A July 1999 VA treatment record reflects an 
initial diagnosis of sleep apnea.  None of the medical evidence 
showed a nexus of sleep apnea to service.

The Veteran sought to reopen his claim of entitlement to service 
connection for sleep apnea in November 2007.  The evidence now 
includes additional VA treatment records; the Veteran's oral 
testimony given in February 2010; and written statements in 
support of his claim.  VA treatment records dated from July 2007 
to January 2009 reflect continued treatment for sleep apnea and 
use of steroids for service-connected disabilities.  The Veteran 
testified that obesity has caused his sleep apnea, as indicated 
on page 4 of the hearing transcript.  He further asserts his 
service-connected disabilities has caused his obesity, because he 
has to take steroids, which are known to cause weight gain.  Id.

The Veteran's testimony bears directly on the question of whether 
the obstructive sleep apnea was incurred in or aggravated by 
service.  In the Board's opinion, this evidence provides a more 
complete picture of the Veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is 
considered new and material and the claim is reopened.  


ORDER

As new and material evidence sufficient to reopen the claim of 
service connection for obstructive sleep apnea has been 
submitted, the appeal is granted to this extent. 


REMAND

A review of the record reveals that additional development is 
warranted for the issues remaining on appeal.  

The Veteran contends that he suffers from a psychiatric disorder 
and sleep apnea as a result of service, to include as secondary 
to his service-connected disabilities.  Specifically, he 
testified that his steroid use for his service-connected 
disabilities not only cause him to gain weight, but also affect 
his mood (i.e., causes and/or aggravates his depression), as 
indicated on page 4 of the hearing transcript.  Further, he 
testified that the steroids cause him to gain weight, which has 
caused and/or aggravated his sleep apnea, as indicated on page 7 
of the hearing transcript.

Given that there is a question of an etiological relationship 
between the Veteran's claims of service connection for an 
acquired psychiatric disorder variously diagnosed and obstructive 
sleep apnea and his service-connected disabilities; the Board 
finds that further development to include a VA examination, along 
with consideration of all the evidence of record, addressing the 
question of etiology is necessary.  38 U.S.C.A.§ 5103A(d).

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran by VA and/or any other 
pertinent medical facility.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  With regard to PTSD, the RO should 
afford the Veteran one final opportunity to 
provide additional information concerning 
the specific circumstances of his alleged 
service stressors, to include more precise 
dates, locations, units involved, and the 
full names of any individuals involved.  
With this information, the RO should review 
the file and prepare a summary of the 
Veteran's alleged service stressors.  This 
summary must be prepared whether or not the 
Veteran provides an additional statement.

3.  Then, if RO concludes that the claimed 
stressor cannot under any circumstances be 
verified due to a lack of sufficient 
information from the Veteran, the RO must 
then make a formal finding of that fact.  
The formal finding must note the following: 
1) the actions taken to obtain the required 
information; 2) that all procedures have 
been followed; 3) all efforts that have 
been made to obtain records; 4) that all 
efforts to obtain the necessary information 
have been exhausted; 5) that further 
efforts would be futile; and 6) that the 
information required to document the 
stressful event(s) is unavailable.  

4.  If the RO finds that there is 
sufficient evidence to try and corroborate 
the reported stressor, then the RO must 
provide all relevant and necessary 
information to the JSRRC, including the 
Veteran's service records, the dates which 
he contends his stressors occurred, and 
information regarding his unit.  The JSRRC 
should then attempt to confirm the 
occurrence of a stressful event by 
considering all relevant evidence, 
including the Veteran's service records.  

5.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any sleep disability found to 
be present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
diagnose any sleep disability found to be 
present and rule in or exclude a diagnosis 
of obstructive sleep apnea.  Thereafter, 
the examiner must comment as to whether it 
is at least as likely as not that any sleep 
disorder is related to or had its onset 
during his service or is related to his 
service-connected disabilities (asthma, 
allergic rhinitis and hypertension, to 
include the aggregate impact of the 
disorders).  The rationale for any opinion 
expressed should be provided in a legible 
report.

6.  The Veteran should be afforded VA 
examination, to determine the etiology of 
any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner must opine as to 
whether it is at least as likely as not 
that the Veteran has a psychiatric 
disability that is related to or had its 
onset in service.  In doing so, the 
examiner must rule in or exclude a 
diagnosis of PTSD.  If the PTSD diagnosis 
is deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO, if any.  The examiner must also 
opine as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present was caused 
or aggravated by his service-connected 
disabilities (asthma, allergic rhinitis and 
hypertension, to include the aggregate 
impact of the disorders).  All findings and 
conclusions should be set forth in a 
legible report.

7.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims of service 
connection in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a Supplemental Statement of the 
Case, and should be afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


